Citation Nr: 9922387	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-30 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to a total disability rating for 
compensation purposes based on individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran has established service-connection for 
gunshot wound, right buttocks and thigh, status post total 
hip arthroplasty, with traumatic arthritis, rated as 50 
percent disabling; arthritis of the lumbosacral spine, rated 
as 40 percent disabling; residuals of fracture, right femur, 
with shortening of the right lower extremity and traumatic 
arthritis, right knee, rated as 30 percent disabling; 
traumatic arthritis, right ankle, rated as 10 percent 
disabling; and multiple scars, scrotum, scalp, pelvis, and 
right arm, rated as 10 percent disabling.  His combined 
schedular disability rating is 80 percent.

3.  The veteran completed four years of high school.  He 
worked in sales as president of his own company.  He last 
worked in 1981.

4.  The evidence of record indicates that the veteran's 
service-connected disabilities preclude him from obtaining or 
retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
for compensation purposes based on individual unemployability 
are met.  38 U.S.C.A. § 1155, 5107(b)  (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The law provides that "[t]otal disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities:  Provided,  That, if there is only 
one such disability, this disability shall be ratable at 60 
percent or more, and, that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more." 
38 C.F.R. §§ 3.340, 3.341, 4.16(a)  (1998).  If the above 
percentages are not met, the veteran's claim may still be 
referred to the Director, Compensation and Pension Service 
for an extraschedular rating, when the evidence of record 
shows that veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b)  (1998); see 
also 38 C.F.R. § 3.321(b)(1)  (1998) (The standard when 
considering extraschedular referral is, "due exclusively to 
the service-connected disability," a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.").  Thus, the regulations governing entitlement to 
a total disability rating include both an objective and 
subjective standard, of which the fulfillment of one is 
sufficient for the grant of a total rating, or referral 
therefore.  See Hatlestad v. Derwinski, 3 Vet. App. 213  
(1992).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show, in essence, that the veteran 
suffered a shell fragment wound in March 1945 during combat 
with the enemy in the European theater of operations during 
World War II.  Injuries consisted of a severe penetrating 
wound to the right posterior buttock and thigh; compound, 
comminuted fracture of the iliac bone and femur; moderately 
severe lacerations to the scrotum, temporal area, scalp, and 
right arm; and a retained metallic foreign body in the right 
thigh.  The veteran was hospitalized for his injuries from 
March 1945 until his separation from service in May 1946.  
Service discharge records show that he was separated from 
service in May 1946 due to an inability to perform the duties 
of service.  It was reported that his residuals of shell 
fragment wound consisted of a right lower extremity deformity 
with 11/2 inch shortening of the leg, limitation of motion of 
the right hip, and atrophy of the right thigh.  It was noted 
that the disabilities precluded him from walking and standing 
sufficiently for effective military duty and that 
rehabilitation to perform effective duty was not possible.

A May 1946 rating decision by the New York, New York, RO, 
granted the veteran entitlement to a 100 percent disability 
rating for his residuals of shell fragment explosion.

A January 1947 VA medical examination report indicates, as 
industrial history, that the veteran obtained a job as a 
salesperson in July 1946, but found that he could not 
continue work, in part, because his injured leg was too 
painful.

In a January 1947 rating decision, the New York, New York, 
RO, re-evaluated the veteran's service-connected disabilities 
and assigned a combined 60 percent disabling.

An October 1981 VA examination report reflects that the 
veteran had osteoarthritis of the right hip, a 2-inch 
shortening of the right lower extremity, and a varus 
deformity of the right lower extremity at the femur fracture 
site.  He was also noted to have osteoarthritis of the lumbar 
spine.  It was opined that his lumbar spine and right hip 
arthritis could be secondary to his shortened right leg.

VA X-ray records from November 1981 indicate that the veteran 
had soft tissue calcification of the toes of the right foot.

VA outpatient records from 1986 to 1987 show that he had 
complaints of pain in his hips.  He stated that he was unable 
to get along with just a cane anymore, and needed to use 
crutches.  He complained that he could not bear weight on his 
right leg, could not bend, and had to keep his right leg 
locked when sitting.  Records show that the veteran was 
fitted with a prosthetic right shoe.

A July 1987 VA examination report indicates that the veteran 
had complaints of pronounced pain in his low back, both hips, 
and right knee and thigh, and that his right foot wobbled.  
He indicated that he could not walk, stand, or sit for any 
length of time, and that he needed assistance to put on and 
take off his right sock and shoe.  The report indicates that 
he had been using a cane since his discharge from service and 
had difficulty walking.  Physical examination revealed that 
the veteran walked with a decided limp and used a cane.  
There was extensive scarring above the left ear and right 
arm, which were clinically insignificant.  He also had upper 
femur and mid-line abdominal scars.  The right leg was 2 
inches shorter than the left, with marked limitation of 
motion of the right knee and hip.  There was minimal atrophy 
of the right leg.  X-ray study revealed severe degenerative 
changes of both hip joints, particularly on the right, with 
marked narrowing of the joint space.  There was also post-
surgical residuals around the right femur and severe 
degenerative arthritic changes of the lumbar spine.  There 
was a large metallic foreign body at the site adjacent to the 
right femur.

A December 1987 VA examination report indicates that the 
veteran had a successful business until 1980, when he moved 
to Florida due to severe pain in the right side of his body.  
The report shows complaints of pain in the pelvis, hip, and 
back.  He was more dependent than ever on a cane.  He was 
unable to put his sock and shoe on his right foot.  His pain 
was constant and made sleeping difficult.  Physical 
examination revealed that his back had 40 degrees of flexion, 
no extension, and virtually no right and left lateral 
bending.  The veteran had 45 degrees of flexion of the right 
hip, but no abduction or adduction.  There was an external 
rotation contracture of 30 degrees, with no internal or 
external rotation.  There was 2 1/2 inches of shortening of the 
right lower extremity.  Range of motion of the right knee was 
15 to 105 degrees.  The right ankle had 30 degrees of 
flexion; the toes were in a cock-up position and lacked 30 
degrees of full extension.  There was a claw-foot type 
deformity.  X-ray study revealed osteoarthritis of the lumbar 
spine, right knee, and right ankle.

A February 1990 private physician's letter reflects that the 
veteran underwent a total hip replacement and that, despite 
the surgery, continued to have pain and discomfort in the hip 
area, as well as marked limitation of range of motion.  
Overall, the surgery did not improve his situation.  It was 
noted that his right femur deformity limited the type of 
prosthesis that could be used.

A June 1990 private evaluation report reiterates that the 
veteran had a total right hip replacement.  His main 
complaint was of pain.  X-ray study revealed a loosening of 
the right hip prosthesis, as well as a piece of shrapnel.

A July 1991 VA outpatient record indicates that the veteran 
had complaints of increasing pain in his right hip and knee.  
He stated that he could no longer walk due to pain.

In a December 1995 letter, the veteran indicated that he was 
still walking with a cane or crutches, but that his treating 
physician was surprised that he was not in a wheelchair.

The veteran's December 1995 Veteran's Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940) states that he completed 4 years of high school and 
owned his own business, working full time until approximately 
1983.

A December 1995 VA outpatient record reflects that the 
veteran complained of pain in his right hip and knee.  X-ray 
study revealed a right total hip replacement prosthesis with 
heterotopic bone formation and advanced degenerative joint 
disease of the right knee.

In a June 1996 statement, the veteran asserted that he could 
not sit without difficulty, could go up steps only one at a 
time, and could not sleep on his right or left side.  He 
indicated great difficulty with putting on his right sock and 
shoe and with picking anything up from the floor.  He 
indicated that his prosthetic right shoe hurt his toes and 
caused calluses.  He reported atrophy of the right leg.

The veteran testified at a personal hearing before a local 
hearing officer at the RO in January 1997.  During the 
hearing, he stated that he was employed in his own sales 
business from the time of his discharge from service until 
1981, when he was told by VA physicians to move to Florida to 
try to alleviate his pain.  He attempted to find work in 
Florida, but was unsuccessful.  He worked for a short time 
inspecting mobile homes, but had to stop due to an inability 
to walk or drive.  He also attempted to work for a rental car 
company, but was unable to drive with a stiff right leg.  He 
testified that he could only drive for 45 minutes or so, walk 
a couple of blocks, and stand approximately 15 minutes.  He 
reported problems with prolonged sitting due to an inability 
to fully bend his right leg.  He indicated that the only 
thing he could do well for employment purposes was talk.  The 
veteran described his old business job as mostly sitting and 
making decisions.  Since he was president and owner of the 
business, he could sit, stand, and rest at his leisure, 
accommodating his right leg.

The most recent medical evidence is a February 1998 VA 
examination report.  It indicates that the veteran had 
complaints of pain and limitation of motion of the right hip, 
knee, and ankle, as well as 2 inches of shortening of the 
right leg.  Objective examination revealed range of motion of 
the right knee from 20 to 70 degrees, with no instability.  
The right foot had 40 degrees of plantar flexion, but no 
dorsiflexion.  The right hip had 15 degrees of flexion 
contracture, flexion to 60 degrees, internal and external 
rotation of 10 degrees, and abduction and adduction of 10 
degrees.  There was atrophy of the right thigh.  He was 
unable to heel and toe rise.  The veteran ambulated on a bent 
knee.  Diagnosis was post-traumatic arthritis, right hip, 
knee, and ankle.  It was remarked that his symptomatology 
seemed somewhat progressive over the past several years.  
Severe degenerative changes were also noted in the lumbar 
spine.

III.  Analysis

In this case, the Board initially notes that the veteran 
meets the minimum objective requirements for consideration 
for a total rating based on individual unemployability; that 
is, he currently has more than two service-connected 
disabilities, one rated as at least 40 percent disabling, and 
sufficient other disabilities resulting in at least a 60 
percent combined disability rating.  38 C.F.R. § 4.16(a) 
(1998).  In fact, in this case, since the veteran's service-
connected disabilities all arose out of a single accident and 
are multiple injuries incurred in action, the veteran also 
meets the requirement of one service-connected disability 
being at least 60 percent disabling.  Id. 

In its consideration for a total rating, the Board looks at 
both the average impairment caused by the veteran's service-
connected disabilities, as well as his individual disability 
picture, to determine whether a total rating based on 
unemployability is warranted.  In this regard, the veteran's 
age may not be considered in this determination.  38 C.F.R. 
§ 4.19  (1998).  However, his employment history, education, 
vocational attainment, and other factors, 38 C.F.R. § 4.16(b)  
(1998), as well as the nature of his past employment and 
reasons for termination, 38 C.F.R. § 4.18  (1998), are to be 
considered.  It is significant that the issue is whether the 
veteran is capable of performing the physical and mental acts 
required of employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361  (1993).  To be granted a 
total rating due to unemployability, the veteran's case must 
involve factors that take it outside the norm of such 
veteran, beyond what his current 80 percent combined 
disability rating already considers.  Id. 

In this case, the evidence shows that the veteran has several 
severe service-connected disabilities.  These are all 
residuals of his inservice shell fragment injury.  These 
disabilities involve marked post-traumatic arthritis of his 
low back, right hip, right knee, and right ankle.  The toes 
on his right foot are also affected.  As a result of his 
injuries, the veteran had to undergo a total right hip 
replacement on or about 1989, which did not improve his 
situation.  Currently, his major symptoms are of severe, 
constant pain in his back, hip, pelvis, and right leg.  He 
also has severe limitation of range of motion of his low 
back, right hip, right knee, and right ankle.  These 
disabilities have been assigned a combined disability rating 
of 80 percent, which is intended to compensate the veteran 
for "the average impairment in earning capacity" resulting 
from his service-connected disabilities.  38 C.F.R. § 4.1  
(1998).  

In order to warrant a total disability rating for 
compensation purposes, the evidence must show circumstances 
which take the veteran's case beyond the "average" case in 
order to warrant a total rating.  38 C.F.R. §§  3.321, 3.340, 
3.341, 4.16  (1998).  Here, the Board find such a unique, 
exceptional case.

Specifically, the Board finds that the veteran has apparently 
lost most of the use of several joints of his body.  The 
medical evidence shows that he has severe pain and limitation 
of motion of his lumbar spine, right hip, right knee, and 
right ankle, including most of his right toes.  Specifically, 
he has no extension of his lumbar spine and virtually no left 
or right lateral bending.  He has no dorsiflexion of his 
right ankle and has claw-foot type deformity of his toes.  He 
also shows virtually no abduction or adduction of his right 
hip.  The range of motion of his right knee is only 20 to 70 
degrees.  Moreover, he has a deformity of the right femur at 
the fracture site, causing approximately a 2-inch shortening 
of his entire right lower extremity with atrophy.  These 
manifestations require the veteran to use a cane or crutches 
to ambulate.  They also make it extremely difficult to walk, 
stand, drive, or even sit for prolonged periods of time.  
According to the veteran, he has significant trouble picking 
up dropped items and cannot even put on his sock and shoe on 
the right foot.

The veteran has testified that he is currently unemployed and 
has been so since 1981.  The Board acknowledges that the 
veteran apparently worked continuously for many years until 
1981.  However, that business was owned by him and, thus, 
does not have to be accepted as substantially gainful 
employment.  38 C.F.R. § 4.16(a)  (Marginal employment may be 
held to exist when a veteran was employed in a protected 
environment, such as a family business).  The veteran has 
testified that, during his employment at his business, he was 
able to sit most of the time and rest when he needed.  In any 
event, he apparently was forced to leave that employment due 
to his service-connected disabilities.  More recently, the 
veteran testified that he had attempted to obtain and 
maintain a couple of jobs, but had to leave them due to an 
inability to drive or sit for prolonged periods.  He was also 
refused at least one job for the same reasons.

Overall, the Board is not able to conclude, without 
reasonable doubt, that the veteran is able to perform 
substantially gainful employment.  His service-connected 
disabilities, alone, are markedly disabling.  Because of 
their nature and severity, the Board finds that they pose an 
exceptional disability picture.

Accordingly, giving the benefit of the doubt to the veteran 
as per 38 U.S.C.A. § 5107(b)  (West 1991), the Board finds 
that a total disability rating for compensation purposes due 
to individual unemployability is warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

